We can see nothing to distinguish this case from the ordinary one of an agent who engages work to be done for and in the name of his principal, whose name and residence he discloses. The agent is under no legal obligation to pay for the work, and if he does pay for it he will not be able to make good the necessary allegation that he "paid money for the use of his principal and at his instance and request."
In this case the defendant had, on demand made by the builders of the flat, expressly refused to pay. Whether his refusal was upon sufficient cause is not material; he had expressly refused to pay, and a suit was pending against him at the time the plaintiff alleges he paid the moneyfor him; but the idea that he paid it at his instance and request is out of the question, in the absence of any prior legal obligation to do so, and the defendant had cause to complain that thereby the matter which he saw proper to contest with the builders of the flat was, without his (21)  consent, put an end to by the officious interference of the plaintiff, who now seeks to make him pay for the flat without any inquiry as to the merits of the defense upon which he was relying in the action brought by the builders.
This disposes of the count "for money paid." Upon the other two counts there was no evidence; at all events, the case does not seem to have been made out in reference to them.
PER CURIAM.                                       Venire de novo.
Cited: Davis v. Burnett, 49 N.C. 71; Osborne v. McCoy, 107 N.C. 731;Robinson v. Sampson, 121 N.C. 101; Rounsaville v. Ins. Co., 138 N.C. 194;Hicks v. Kenan, 139 N.C. 344.